KENNERLY, District Judge.
This is a libel in rem by the government under section 60, title 46, U.S.C.A., to forfeit the motor boat Nana, upon the. alleged ground that her registration was fraudulently obtained. Art L. Benson appears as owner and claimant.
The facts have been stipulated as follows :
“1. That on the 9th day of July, 1935, and at all times material hereto, the claimant, Art Benson, was the sole owner of the motor boat “Nana” (E-1997).
“2. That Art Benson, on the 9th day of July, 1935, obtained a license and enrollment of the boat “Nana” (E-1997).
“3. Certified copy of license and enrollment of the boat “Nana” (E-1997) is attached hereto.
“4. That Art Benson used the name L. A. Bennett when he obtained the license and enrollment.
“5. That on July 9, 1935, the address of Art Benson was 2715 Isabella Street, Houston, Texas.
“6. That Art Benson used the vessel under the documentation, which he obtained when he used the name -L. A. Bennett.
“7. That Art Benson has used the vessel exclusively for pleasure.
“8. That Art Benson has on other occasions transacted business under the name of L. A. Bennett.
' “9. That Art Benson is now, and has at all times heretofore been, a citizen of the United States of America.”
The certified copy of so-called license and enrollment mentioned in paragraph 3 of the stipulation is as follows:
“No. E-1997. No. now on vessel: E-1997 “Department of Commerce “Bureau of Navigation and Steamboat Inspection—Washington.
“Name of owner L. A. Bennett
“Address 2715 Isabella St.
“Name of vessel Nana Type Motor “Length over all 24 ft; beam 6'4"ft; depth 2'4"ft. H. P. of engine 125.
“Dimensions of cabin or inclosure: None “Principal occupation of vessel: Pleasure. “Built: Year 1929, where Michigan, by whom Chris.
“I certify that the above statements are true and hereby make application for a number for the vessel described.
“Date July 9, 1935. (Signature) Signed
L. A. Bennett (Owner).”
1. The so-called license and enrollment was in fact a numbering under section 288, title 46 U.S.C.A., but section 60 of the same title is applicable to vessels numbered under section 288. The F. H. Russell (C.C.A.) 30 F.(2d) 286. The only question is whether under section 60 and the facts stipulated the government may forfeit the vessel.
The government stands upon United States v. Stowell, 133 U.S. 1, 10 S.Ct. 244, 33 L.Ed. 555, Hamburg-American, etc., Co. v. United States (C.C.A.) 250 F. 747, The F. H. Russell, supra, United States v. Tynan (D.C.) 6 F.(2d) 668, The Kathryn (D.C.) 50 F.(2d) 193, and the respondent upon Weston v. Penniman, Fed.Cas.No. 17,455, Scudder v. Calais Steamboat Co., Fed.Cas.No.12,566, The Scandanavia II (D.C.) 258 F. 144, but I think they aid little. The real question is whether the numbering of the vessel was fraudulently obtained within the meaning of section 60, because the owner-claimant, whose true name is Art Benson, but who upon occasions has transacted business as L. A. Bennett, obtained such numbering in the name of L. A. Bennett.
I know of no applicable law prohibiting, in the absence of fraud, a person from using, as here, another name, and I think the government not entitled to a forfeiture.
A decree will enter for claimant.